Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim numbering of claims 13 and 14 has been amended to correct a typographic error in the amendment filed March 8, 2022.
1. - 12. (Canceled)  
  
13. (Currently Amended) A system, further comprising: 
a gob feeder;
an angled glass blank feeding apparatus including at least one scoop configured to receive along a vertical axis from the gob feeder; 
at least one blank mold aligned along a longitudinal axis at a non-zero angle from the vertical axis, where the at least one blank mold is configured to receive the glass gob directly from the at least one scoop along the longitudinal axis and is carried by an upper rotary table, and where a lower rotary table including at least one blow mold configured to form the glass gob into a parison; and

14. (Currently Amended) The system in claim 13, further comprising: a controller coupled to at least one of the gob feeder, the upper rotary table, or the lower rotary table.  
15. - 18. (Canceled) 
19. (Previously Presented) An angled glass blank feeding apparatus, comprising: 
at least one scoop configured to receive a glass gob along a vertical axis from a gob feeder; and
a blank mold aligned along a longitudinal axis at a non-zero angle from the vertical axis, the blank mold is configured to receive the glass gob directly from the at least one scoop along the longitudinal axis and the blank mold is further configured to form the glass gob into a parison, wherein the blank mold includes circumferentially complete side walls aligned along the longitudinal axis, the side walls extending from a baffle end of the blank mold.  
20. (Previously Presented) A system, comprising:
a gob feeder; 
an angled glass blank feeding apparatus including at least one scoop configured to receive a glass gob along a vertical axis from the gob feeder; and 
at least one blank mold aligned along a longitudinal axis at a non-zero angle from the vertical axis, where the at least one blank mold is configured to receive the glass gob directly from the at least one scoop along the longitudinal axis and is carried by an 
21. (Previously Presented) The system of claim 20 wherein the baffle includes a closing body configured to close the blank mold during parison forming.  
22. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Rowe (US 1,840,532), Schiavo (US 2016/0107915), Becker (US 3,622,532).
Regarding claim 13, although Becker teaches a system for carrying molds by two different rotary tables, Becker teaches that the first and second rotary tables are on the same plane and therefore does not teach or suggest a lower rotary table. Rowe and Schiavo do not teach or suggest an upper rotary table and lower rotary table.
Regarding claim 19, Rowe shows that the blank mold comprises only a neck mold and part of a side wall. Rowe does not teach or suggest the blank mold includes circumferentially complete side walls aligned along the longitudinal axis.
Regarding claims 20 and 21, although Becker teaches a system for carrying molds by two different rotary tables, Becker teaches that the first and second rotary tables are on the same plane and therefore does not teach or suggest an upper rotary table including a baffle. Rowe and Schiavo do not teach or suggest an upper rotary table and lower rotary table.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741